Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 17-22 and 25-30 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “the skeletal RF lens includes a plurality of layers of dielectric material that are separated by air gaps such that the first and second RF signals alternatingly pass through the layers of dielectric material where the energy is highly focused and then through air channels that are thicker than the layers of dielectric material where the RF energy is not focused”. These features reflect the application’s invention and are not taught by the pertinent prior arts Bradley (US 20150070230) and Ebling (US 20030006941). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Bradley and Ebling to include features of amended claim 1.
Dependent claims 2-9 are considered to be allowable by virtue of their dependencies on claim 1.

Regarding claim 17, prior art of record or most closely prior art fails to disclose, “a skeletal RF lens positioned to receive electromagnetic radiation from the first radiating elements and from the second radiating elements; wherein the skeletal RF lens comprises a plurality of spaced-apart flat sheets of dielectric material that are arranged to be substantially parallel to each other”. These features reflect the application’s invention and are not taught by the pertinent prior arts Bradley (US 20150070230) and Ebling (US 20030006941). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Bradley and Ebling to include features of amended claim 17.
Dependent claims 18-22 are considered to be allowable by virtue of their dependencies on claim 17.

Regarding claim 25, prior art of record or most closely prior art fails to disclose, “a section of the RF lens that extends along an azimuth boresight pointing direction of a first of the first radiating elements comprises at least first through fourth regions of dielectric material that are at least 3 millimeters thick and that have a dielectric constant of at least 2.5, where each of the first through fourth regions of dielectric material are separated by respective first through third air gaps”. These features reflect the application’s invention and are not taught by the pertinent prior arts Bradley (US 20150070230) and Ebling (US 20030006941). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Bradley and Ebling to include features of amended claim 25.
Dependent claims 26-30 are considered to be allowable by virtue of their dependencies on claim 25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845